Order entered September 7, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-01559-CV

                                DAWN NETTLES, Appellant

                                              V.

                            GTECH CORPORATION, Appellee

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-14838

                                          ORDER
       We GRANT appellant’s unopposed September 2, 2016 motion to extend time to file

reply brief and ORDER the reply brief filed no later than September 16, 2016.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE